Citation Nr: 1132627	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to July 1965 in the United States Navy and had reserve duty in the U.S. Naval Reserve from 1974 through 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing via videoconference in July 2011; a transcript of which is of record. 


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, the Veteran's bilateral hearing loss was incurred during his period of service.

2.  With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus was incurred as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss are approximated.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  The criteria for a grant of service connection for tinnitus are approximated. 38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.


Merits of the claims

 The Veteran contends that he has bilateral hearing loss and tinnitus due to his exposure to loud noises during his active military service.  With resolution of the doubt in favor of the Veteran, the Veteran's claims of service connection for hearing loss and tinnitus are granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Regulations provide that certain chronic diseases, such as an organic disease of the nervous system, e.g., sensorineural hearing loss, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's hearing loss meets these criteria.  Additionally, the Veteran has a diagnosis of tinnitus.  Therefore, the question that remains is whether the Veteran's hearing loss and tinnitus were incurred as a result of his service.  

On his July 1961 entrance examination, the Veteran passed a whisper-voice test.  
A service treatment record from April 1964 records a partial loss of hearing in the right ear and a diagnosis of impacted cerumen.

At an audiogram performed on July 6, 1965, the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
10
5
20
30
Left ear
10
5
20
30

The Veteran's separation examination on July 12, 1965 repeated the findings of the July 6, 1965 audiogram.  

At an audiogram performed in October 1983, the Veteran's puretone threshold values, in decibels, were as follows:



500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
5
0
20
55
Left ear
5
0
30
65

The audiologist who performed this examination indicated that the Veteran was advised to avoid noise exposure.  

In July 1993, the Veteran was diagnosed with otalgia in the left ear.  At an audiological evaluation in October 1993, the Veteran reported that he had trouble hearing over the prior months and was diagnosed with bilateral high frequency hearing loss.  

An MRI was performed in February 2006 and revealed no acoustical trauma to the Veteran's ears.  A VA audiology consult in June 2006 revealed that the Veteran reported noticing tinnitus after surgery eight years prior.  

The Veteran submitted an opinion from his audiologist, dated in October 2006.  She stated that the Veteran has bilateral hearing loss and has a history of exposure to loud noise in the military.  The audiologist opined that his current hearing loss is likely related, at least in part, to his exposure to loud noise in the past.  

The Veteran underwent a VA examination in May 2007.  The examiner reviewed the Veteran's claims file and noted the partial loss of hearing during service as well as the in-service audiograms.  The examiner conducted an audiogram.  The Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
70
75
85
85
Left ear
25
40
80
75

These values constitute hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The examiner opined that the scientific research indicated that previously noise exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to the noise is discontinued.  Therefore, given the change in hearing sensitivity between when the Veteran left service and his first outside audiogram in 1983 and the significant change in hearing from 1983 to the present, it is less likely that his hearing loss is service-connected.  

The Veteran's private audiologist issued another opinion in July 2007.  She stated that she reviewed the Veteran's reports of noise exposure during service and the audiometric results from July 1965.  She concluded that the Veteran's bilateral sensori-neural hearing loss likely began during his active military service as a result of acoustic trauma.  

The Veteran underwent another VA examination in September 2008.  The examiner diagnosed the Veteran with moderately-severe to severe sensori-neural hearing loss.  The examiner reiterated the reasoning of the May 2007 examiner and opined that the Veteran's hearing loss was less likely service-connected.  

A subsequent VA opinion was issued in March 2009.  The examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's current hearing loss is less likely related to the mild hearing loss he experienced in 1965.

The Veteran's wife submitted a statement in July 2011.  She stated that the Veteran's hearing has gotten progressively worse since service, and that he has complained of ringing in his ears for many years. 

With resolution of the doubt in favor of the Veteran, the Veteran's claim of service connection for hearing loss and tinnitus is granted.  The VA examiners' collective opinions all state that additional hearing loss does not occur once previously noise-exposed ears cease being exposed to noise.  However, none of these opinions deny that the Veteran was exposed to noise during service and that his July 1965 audiogram shows some hearing loss in the 4000 Hz range.  

As a hull maintenance technician, the Veteran was exposed to loud noise in service.  Additionally, the records show that the Veteran sustained some hearing loss during service.  The operative question is whether the Veteran sustained hearing loss as a result of service, and not as to the severity of the hearing loss sustained by the Veteran as a result of service.  See generally Ferenc v. Nicholson, 20 Vet. app. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).  Since there is a nexus between the Veteran's hearing loss and tinnitus and his period of service, the Board finds the evidence is in approximate balance as to service connection and the Veteran's claims are granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


 
____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


